Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 18 claims and claims 1-18 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 and 12/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertain ns. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto Minori (JP 6214503 B2; date filed: Sept. 12, 2014; hereinafter as Minori) in view of SAITO T (US. Pub. No. 2012/0053434 A1).

Regarding claim 1, Minori teaches an endoscope apparatus comprising ([see in section: Technical field]- an endoscope light source device and an endoscope system): 
an illumination device configured to emit a plurality of illumination lights including first light and second light([see in pg. 2, last para]- first and second illumination lights); an imaging device configured to capture an image of return light from a subject based on emission by the illumination device([see in pg. 3, first para]- an imaging optical system 30b. Return light from the observation target enters the image sensor 34 via the objective lens 32 and the zoom lens 33 ); and a processor including hardware([see in pg. 2 in First Embodiment section]-a processor), wherein the illumination device is configured to: emit the first light having a peak wavelength within a first wavelength range including a wavelength at which absorbance of a biological mucosa reaches a largest value([pg. 2, first para]- a blue light source, a blue LED having a peak wavelength; [see also pg. 6, para 6 ]- V-LED 50a is a violet light source that emits violet light LV having a peak wavelength); and emit the second light having a peak wavelength within a second wavelength range including a wavelength at which absorbance of a muscle layer reaches a maximum value, absorbance of the second light by fat being lower than absorbance of the second light by the muscle layer([pg. 7, para 6-7]- the first blue light LB1 has a wavelength band (420 to 460 nm) including at least the peak wavelength λ .sub.P2 of the absorption coefficient A2 of reduced hemoglobin, and the absorbance due to reduced hemoglobin is higher than that of the second blue light LB2. Big light. At the same time, the first blue light LB1 is light having higher absorbance due to hemoglobin(oxygenated hemoglobin or reduced hemoglobin) than the second blue light LB2. As described above, the first blue light LB1 is light that has a large absorbance due to hemoglobin and is easily absorbed by hemoglobin. On the other hand, the first blue light LB1 is reflected without being absorbed so much by the mucosa around the blood vessel, thereby contributing to an improvement in blood vessel contrast), wherein the processor is configured to: generate a display image based on a first image that is captured by the imaging device([pg. 2, para 4-5]-) a white light image (hereinafter referred to as a normal image in which the blood vessel contrast on the mucous membrane surface of the living tissue is increased is displayed on the monitor 18 as a display unit) and that corresponds to the first light to thereby display the biological mucosa and the muscle layer in an identifiable manner([pg. 2, para 4-5]-) a white light image (hereinafter referred to as a normal image in which the blood vessel contrast on the mucous membrane surface of the living tissue is increased is displayed on the monitor 18 as a display unit); and generate the display image based on a second image that is captured by the imaging device and that corresponds to the second light to thereby display the muscle layer and the fat in an identifiable manner([pg. 14, para 6( one before last para)]- Since the purple light LV and the first blue light LB1 included in the first illumination light are light that is easily absorbed by hemoglobin in the blood vessel of the mucosal surface layer, the surface blood vessel, the pit pattern, and the like can be further emphasized. Further, it is known that the shorter the wavelength of illumination light, the shallower the depth of penetration into the living body. Violet light can extract blood vessel information shallower than blue light. Therefore, it is possible to 
However, Minori does not exclusively disclose emit the second light having a peak wavelength within a second wavelength range including a wavelength at which absorbance of a muscle layer reaches a maximum value, absorbance of the second light by fat being lower than absorbance of the second light by the muscle layer.
In an analogous art, SAITO teaches emit the second light having a peak wavelength within a second wavelength range including a wavelength at which absorbance of a muscle layer reaches a maximum value, absorbance of the second light by fat being lower than absorbance of the second light by the muscle layer([see in Fig. 5 and para 0071; 0075 and 0079]- in FIG. 5, the absorbance of the deoxyhemoglobin 70 is different from that of the oxyhemoglobin 71 except for isosbestic points (shown by intersections of the homoglobins 70 and 71) where the absorbance (the absorption coefficient .mu.a) of the deoxyhemoglobin 70 is equal to that of the oxyhemoglobin 71. When a blood vessel has regions with different absorbances, the brightness value varies even if two lights with the same brightness and the same wavelength are applied to the same blood vessel. Furthermore, when two lights with the same light quantities but different wavelengths are applied to the blood vessel, the absorption coefficient pa varies according to the wavelength. As a result, the brightness value varies. Moreover, in FIG. 5, a difference in absorbance between the hemoglobins 70 and 71 varies with the wavelength as apparent from the comparison of a difference in absorbance between the hemoglobins 70 and 71 near 550 nm wavelength and that near 445 nm wavelength). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of SAITO to the modified system of Minori an electronic endoscope system and a method for obtaining SAITO; paragraph 0010].

Regarding claim 2, Minori teaches wherein the first wavelength range including the peak wavelength of the first light is 415 nm± 20 nm([pg. 16, line 3]-a blue light source that emits blue light having a peak wavelength exists between 450～460Nm).
Regarding claim 3, SAITO teaches wherein the first light is narrowband light whose wavelength band is narrower than a wavelength band of light used for generation of a white light image ([para 0012]- It is preferable that the first and second illumination lights are narrowband lights in a blue region. It is preferable that at least one of the first and second illumination lights has a center wavelength at or below 450 nm).
Regarding claim 4, SAITO teaches wherein the second wavelength range including the peak wavelength of the second light is 540 nm± 10 nm([see in Fig. 5]- the wavelength as apparent from the comparison of a difference in absorbance between the hemoglobins 70 and 71 near 550 nm wavelength and that near 445 nm wavelength (see FIG. 5)).
Regarding claim 5, SAITO teaches wherein the second light is narrowband light whose wavelength band is narrower than a wavelength band of light used for generation of a white light image ([para 0012]- It is preferable that the first and second illumination lights are narrowband lights in a blue region. It is preferable that at least one of the first and second illumination lights has a center wavelength at or below 450 nm).
Regarding claim 6, SAITO teaches wherein the illumination device is configured to emit third light, the third light being within a wavelength band in which absorbance of the third light by the biological mucosa is lower than absorbance of the first light by the biological mucosa and in which absorbance of the third light by the muscle layer is lower than absorbance of the second light by the muscle layer([para 0077, 0091 and 0093]- the first to third narrowband image data 
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 17 have been met in claim 1.


Claims 7-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minori  in view of SAITO as applied to claims 1 above and further in view of MORISHITA, KOKI (WO 2013/115323 A1; hereinafter as KOKI) .
Regarding claim 7, the combination of Minori and SAITO don’t exclusively disclose wherein the processor performs at least one of a process of highlighting a  structural component of the first image and a process of highlighting a structural component of the second image.
In an analogous art,  KOKI teaches wherein the processor performs at least one of a process of highlighting a  structural component of the first image and a process of highlighting a structural component of the second image([pg. 1, BACKGROUND-ART section]- narrow-band light observation (NBI) is known in which illumination light with a narrow-band wavelength that is easily absorbed by hemoglobin contained in blood is irradiated to highlight capillaries and the like on the mucosal surface (for example, patents). Reference 1)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KOKI to the modified system of Minori and SAITO to 
Regarding claim 8, KOKI teaches the processor performs at least one of a process of correcting the first image based on a third image that is captured by the imaging device and that corresponds to the third light and highlighting a structural component of the corrected first image, and a process of correcting the second image based on the third image and highlighting a structural component of the corrected second image([pg. 8, last para – pg. 9, para 1-3]- the first reflected light only in the first wavelength band within 450 to 500 nm, inwhich the absorption characteristic of β-carotene is higher than that of hemoglobin, and the absorption characteristic of hemoglobin is higher than that of β-carotene Photographing the second reflected light only in the second wavelength band within 500 to 600 nm separately to obtain a first reflected light image and a second reflected light image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KOKI to the modified system of Minori and SAITO to observe living body by utilizing the difference in optical characteristics between the fat layer and the surrounding tissue, the fat layer region and the surrounding tissue in which relatively more nerves are inherent than the surrounding tissue It is possible to form an optical image that can be distinguished from the region[KOKI; pg. 4, para 11].
Regarding claim 9, SAITO teaches wherein the processor performs a process of combining a signal corresponding to the structural component into a luminance component in an output ([para 0015]- illumination section applies the first to third illumination lights sequentially or in any combination as necessary. It is preferable that the electronic endoscope system further includes a light quantity detector for detecting the light quantities of the first to third illumination 
Regarding claim 10, KOKI teaches wherein the processor performs a process of combining a signal corresponding to the structural component into at least one of an R output signal, a G output signal, and a B output signal([see in fig. 3C]- in FIG. 3C, the first filter group F1 includes blue (B1: 450 to 480 nm), green (G1: 550 to 570nm), and red (in the blue, green, and red wavelength bands)).
Regarding claim 11, KOKI teaches wherein the processor performs a process of highlighting color information  based on the first image, the second image, and a third image that is captured by the imaging device and that corresponds to the third light([pg. 1, BACKGROUND-ART section]- narrow-band light observation (NBI) is known in which illumination light with a narrow-band wavelength that is easily absorbed by hemoglobin contained in blood is irradiated to highlight capillaries and the like on the mucosal surface (for example, patents). Reference 1, irradiated to highlight capillaries can be multiple light sourcses)).
Regarding claim 12, KOKI teaches wherein based on the first image, the second image, and the third image, the processor performs at least one of a first color highlighting process and a second color highlighting process, the first color highlighting process highlighting chroma of a region that is determined as a yellow region([pg. 3, para 7]- in the region where the blood vessel exists, the absorption is present in the wavelength bands of blue B2 and green G2, so that the blood vessel is displayed in red. In the region where fat exists, absorption is present in blue B2, so that fat is displayed in yellow), the second color highlighting process highlighting chroma of a region that is determined as a red region([pg. 3, para 7]- in the region where the blood vessel exists, the absorption is present in the wavelength bands of blue B2 and green G2, so that the 
Regarding claim 13, KOKI teaches wherein based on the first image, the second image, and the third image, the processor performs a third color highlighting process of reducing chroma of a region where the chroma is determined to be below a predetermined threshold([pg. 3, para 4-5]- image processing for combining the image signal stored in the memory 15 with different colors. Part 16. The signal processing unit 4 is provided with a control unit 17. The control unit 17 synchronizes the shooting timing by the image sensor 10, the rotation of the filter turret 12, and the timing of the image synthesis processing by the image processing unit 16. In order to observe a living body with the living body observation apparatus 1 according to the present embodiment configured as described above, first, the second filter group F2 of the filter turret 12 is arranged on the optical axis of the light from the xenon lamp 11. The illumination light of blue B2, green G2 and red R2 is sequentially irradiated, and the reflected light from the subject when the illumination light is irradiated is sequentially captured by the image sensor 10).
Regarding claim 14, KOKI teaches the processor performs a process of detecting a mucosa region corresponding to the biological mucosa based on the first image, and the processor does not perform the process of highlighting the structural component of the second image on a region determined as the mucosa region ([pg. 4, para 2]- it can be said that the region where the luminance is low in the image obtained by irradiating light in this wavelength band indicates the region where blood is present regardless of the presence of fat. That is, a tissue containing a lot of hemoglobin such as blood and blood vessels can be clearly displayed; [see also fig. 3A]).
Regarding claim 15, KOKI teaches wherein the processor performs a process of detecting a mucosa region corresponding to the biological mucosa based on the first image, and the processor does not perform the first color highlighting process on a region determined as the mucosa region([pg. 4, para 2]- it can be said that the region where the luminance is low in 
Regarding claim 18, KOKI teaches wherein the subject is a bladder wall([pg. 5, para 2-3]- first, a space is provided in front of the bladder and the prostate, and the tissue in front of the bladder and the prostate is removed. Next, the bladder and prostate are separated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KOKI to the modified system of Minori and SAITO to observe living body by utilizing the difference in optical characteristics between the fat layer and the surrounding tissue, the fat layer region and the surrounding tissue in which relatively more nerves are inherent than the surrounding tissue It is possible to form an optical image that can be distinguished from the region[KOKI; pg. 4, para 11].



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	YOSHINO; Koichiro, US 2011/0254937 A1, discloses Method an image processing device.
2.	Doguchi, Nobuyuki et. al., US 2004/0257438 A1, discloses an endoscope apparatus for obtaining an image by means of an image pickup element for picking up images of an object by integrating charges.

4.	MORIMOTO et al., US 2015/0099932 A1, disclose a light source apparatus and endoscope system in which a fluorescent type of green semiconductor light source is used, and illumination light of an emission spectrum of a target for use in endoscopic imaging can be stably obtained.
5.	AOYAMA et al., US 2016/0089010 A1, disclose an endoscope system for extracting blood vessels of an object of interest from image signals obtained by imaging the object of interest, a processor device, and a method for operating an endoscope system.
6.	KUBO; Kei et al., US 2015/0257635 A1, disclose an observation apparatus including a light source that irradiates a subject with illumination light and special light in a wavelength band different from that of the illumination light.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487